PER CURIAM.
In a 169-count complaint, appellant, a licensed Florida physician, was charged with inappropriately prescribing metha-qualone (quaaludes)1 on twenty-two specified dates to nine patients in violation of chapter 458, Florida Statutes (1983) (Medical Practice Act) and section 893.05, Florida Statutes (1983) (Florida Comprehensive Drug Abuse Prevention and Control Act). The drug dispensing operation was run out of a “Stress Clinic” owned by a non-physician. This appeal is brought from a license revocation order of the Board of Medical Examiners. On examination of the entire record the evidence of statutory violations is overwhelming. The order is therefore
Affirmed.

. Each prescription was for forty-five tablets of 300 mg. methaqualone. Some were written before the "patients" were seen.